                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI

SUSAN WELCHEL, individually, and as
                                  )
personal representative of the ESTATE
                                  )
OF LANE GREY WELCHEL              )
                                  )
     Plaintiffs,                  )
                                  )                          Case No. 5:19-cv-06012-FJG
v.                                )
                                  )
CAMERON R-I SCHOOL DISTRICT,      )
BOARD OF EDUCATION OF CAMERON R-I )
SCHOOL DISTRICT,                  )
DR. MATT ROBINSON, and            )
TIFFANI COLLINS,                  )
                                  )
     Defendants.                  )


                        DEFENDANTS’ MOTION TO EXCLUDE
               CERTAIN TESTIMONY AND OPINIONS FROM DR. ROY LUBIT

         COMES NOW Defendants, Cameron R-1 School District (“District”), the Board of

Education of the Cameron R-1 School District (“Board”), District Superintendent Dr. Matt

Robinson (“Robinson”) and District Middle School Principal Tiffani Collins (“Collins”),

(hereinafter collectively referred to as “Defendants”), by and through the undersigned counsel,

and hereby move this Court for an Order precluding Plaintiffs from presenting certain testimony

and opinions of their purported expert witness Dr. Roy Lubit at trial or in any other hearing or

motion in this case. In support of their Motion, Defendants state as follows:

         1.       The admissibility of expert testimony is governed by Federal Rule of Evidence

(“FRE”) 702 which mandates that a proposed expert witness be qualified in order to testify as an

expert witness. FRE 702 further mandates, among other things, that the expert’s scientific,

technical, or other specialized knowledge help the trier of fact to understand the evidence or to

determine a fact in issue; and that the testimony is the product of reliable principles and methods.

00353662.1                                       1

              Case 5:19-cv-06012-FJG Document 40 Filed 10/22/19 Page 1 of 3
         2.       On August 1, 2019, Plaintiffs served their expert disclosures in the instant case,

identifying Dr. Lubit as a retained expert under Fed. R. Civ. P. 26(a)(2)(B) and submitted his

report regarding his opinions. See Dkt. No. 31 and 31-1.

         3.       At the beginning of his report, Dr. Lubit provided the following information in

regards to his retention by Plaintiffs and his expertise:

                  I was asked by Chris Dove, lawyer for Lane Welchel’s mother to
                  review records and to assess the reasons for his suicide.

                  I am a psychiatrist board certified in Psychiatry, board certified in
                  Child and Adolescent Psychiatry, and board certified in Forensic
                  Psychiatry. I have particular experience concerning emotional
                  trauma and have lectured and published on this topic.

         4.       Throughout his report, however, Dr. Lubit offers testimony and opinions far

outside of his stated expertise and the purpose of his retention.

         5.       The opinions of Dr. Lubit regarding the Defendants’ policies and procedures, as

well as the Defendants’ application of such policies and procedures should be excluded because

they are offered without the requisite expertise, they are too speculative, and they are not

supported with sufficient facts or data.

         6.       In further support of this Motion, Defendants offers their Suggestions in Support,

which is filed contemporaneously and incorporated by reference into this Motion.

         WHEREFORE, for all of the foregoing reasons described and as set out in Defendant’s

Suggestion of Law in Support of their Motion to Exclude Certain Testimony and Opinions from

Plainitffs’ expert Dr. Roy Lubit, Defendants respectfully request that this Court grant their

Motion, enter an Order excluding Dr. Lubit from giving testimony regarding the Defendants’

policies and procedures as well as the Defendants’ application of such policies and procedures at

trial or any other hearing or motion in this case, and grant such other and further relief as this

Court deems just and proper.

00353662.1                                         2

              Case 5:19-cv-06012-FJG Document 40 Filed 10/22/19 Page 2 of 3
                                               Respectfully Submitted,

                                               MICKES O’TOOLE, LLC

                                               By: /s/ Grant Wiens
                                                    Thomas A. Mickes, #28555MO
                                                    tmickes@mickesotoole.com
                                                    Wendy D. Boggiano, #58929MO
                                                    wboggiano@mickesotoole.com
                                                    Grant Wiens, #65701MO
                                                    gwiens@mickesotoole.com
                                                    12444 Powerscourt Drive, Suite 400
                                                    St. Louis, MO 63131
                                                    Telephone: (314) 878-5600
                                                    Facsimile: (314) 878-5607

                                                   Attorneys for Defendants
                                                   Cameron R-I School District, Board of
                                                   Education of Cameron R-I School District,
                                                   Dr. Matt Robinson, and Tiffani Collins




                               CERTIFICATE OF SERVICE

        I hereby certify that on the 22nd day of October, 2019, a true and correct copy of the
foregoing was electronically filed with the Clerk of the Court using the CM/ECF system which
sent notification of filing to the following:

         Christopher S. Dove, #64641MO
         Daniel R. Zmijewski, #54675MO
         DRZ Law, LLC
         9229 Ward Parkway, Suite 370
         Kansas City, MO 64114
         chris@drzlawfirm.com
         dan@drzlawfirm.com

Attorneys for Plaintiffs
                                                  /s/ Grant Wiens




00353662.1                                    3

             Case 5:19-cv-06012-FJG Document 40 Filed 10/22/19 Page 3 of 3
